Dismissed and Memorandum Opinion filed February 4, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01070-CV
                              NO. 14-13-01071-CV
                              NO. 14-13-01072-CV

  IN THE INTEREST OF A.F.R, B.R.L., S.M.L., AND E.J.R., CHILDREN



                  On Appeal from the 247th District Court
                           Harris County, Texas
       Trial Court Cause Nos. 2012-01622J, 2012-04677J & 2012-16306

                 MEMORANDUM                      OPINION


      These are appeals from judgments, signed October 14, 2013, terminating
appellant’s parental rights. The clerk’s records were filed December 13, 2013. The
reporter’s records were filed December 19, 2013. No brief was filed.

      On January 14, 2014, this court issued an order stating that unless appellant
submitted a brief on or before January 24, 2014, the court would dismiss the
appeals for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeals are ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2